                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ANDREW NUNEZ,
                        Plaintiffs,
vs.                                                                   2:19-cv-00063-KG-LF


NEW MEXICO CORRECTIONS DEPARTMENT,
an agency of the State of New Mexico,
CORRECTIONAL PROPERTIES TRUST,
a Florida based real estate investment trust,
GEO CORRECTIONS AND DETENTION, LLC,
a foreign limited liability company,
GREGG MARCANTEL, a former Secretary of
New Mexico Corrections Department,
DAVID JABLONSKI, Secretary of New Mexico
Corrections Department,
RAYMOND SMITH, Warden of Lea County
Correctional Facility,
ROSE BOBCHACK, Director of Probation and Parole
Division of New Mexico Corrections Department,
JANE DOE, classifications officer for New Mexico
Corrections Department, and
JOHN DOE, classifications officer for the Lea County
Correctional Facility, in their individual and official capacities,
                        Defendants.



                                           FINAL ORDER

         Pursuant to the Order Adopting the Magistrate Judge’s Proposed Findings And

 Recommended Disposition entered concurrently herewith, the Court enters this Final Order

 pursuant to Rule 58 of the Federal Rules of Civil Procedure and hereby dismisses this matter

 with prejudice.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
